MELTON, Presiding Justice.
This case concerns the proper statutory interpretation of the Recreational Property Act, OCGA § 51-3-20 et seq. (RPA), which shields from potential liability landowners who “either directly or indirectly invite[ ] or permit[ ] without charge any person to use the[ir] propertyfor recreational purposes.” OCGA § 51-3-23. We granted certiorari in this case to determine whether the Court of Appeals erred in concluding that a landowner would not be shielded from potential liability by the RPA where that landowner charged a fee to some people who used the landowner’s property for recreational purposes, but did not charge any fee to the injured party who used the property for such purposes. The Mayor and Aldermen of the City of Garden City v. Harris, 339 Ga. App. 452 (793 SE2d 628) (2016). As explained more fully below, because the plain language of the RPA shields a landowner from potential liability under the circumstances presented here, the Court of Appeals erred in concluding otherwise, and we must reverse.
By way of background, on November 10, 2012, Willie and Kristy Harris, along with their six-year-old daughter, Riley, attended a youth football game at the Garden City Stadium, a facility owned and maintained by the City of Garden City. Willie and Kristy each paid the required $2 admission fee for spectators over the age of six. However, because Riley was only six years old, the Harrises were not *854required to pay an entrance fee for her, and Riley was admitted to the event free of charge. At one point during the game, while Riley was walking across the bleachers to return to her seat after visiting the concession stand, she slipped and fell between the bench seats and suffered serious injuries after falling to the ground nearly thirty feet below.
The Harrises sued the City to recover for Riley’s injuries, and the City moved for summary judgment, relying on the immunity provided by the RPA. Specifically, OCGA § 51-3-23 states:
Except as specifically recognized by or provided in Code Section 51-3-25, an owner of land who either directly or indirectly invites or permits without charge any person to use the property for recreational purposes does not thereby: (1) Extend any assurance that the premises are safe for any purpose; (2) Confer upon such person the legal status of an invitee or licensee to whom a duty of care is owed; or (3) Assume responsibility for or incur liability for any injury to person or property caused by an act of omission of such persons.
And, with respect to the exceptions specifically recognized in OCGA § 51-3-25, that Code section states in relevant part:
Nothing in this article limits in any way any liability which otherwise exists ... [f] or injury suffered in any case when the owner of land charges the person or persons who enter or go on the land for the recreational use thereof. . . .
OCGA § 51-3-25 (2).
The City argued that, because Riley was not one of the persons who was charged a fee to use the City’s property for recreational purposes, the City could not be held liable for Riley’s injuries as a matter of law. However, the trial court denied the City’s motion for summary judgment, and the Court of Appeals affirmed the trial court’s ruling on appeal.
In order to determine whether the Court of Appeals erred in upholding the trial court’s ruling, we must analyze the relevant provisions of the RPA mentioned above. In interpreting these statutory provisions, we must presume
that the General Assembly meant what it said and said what it meant. To that end, we must afford the statutory text its plain and ordinary meaning, we must view the statutory *855text in the context in which it appears, and we must read the statutory text in its most natural and reasonable way, as an ordinary speaker of the English language would . . . [and] if the statutory text is clear and unambiguous, we attribute to the statute its plain meaning, and our search for statutory meaning is at an end.
(Citations and punctuation omitted.) Deal v. Coleman, 294 Ga. 170, 172-173 (1) (a) (751 SE2d 337) (2013).
With these principles in mind, a natural reading of the plain language of OCGA § 51-3-23 indicates that a landowner remains free from potential liability to any individual person who is injured on the landowner’s property who has been allowed to use the property for recreational purposes free of charge. Indeed, a landowner
who either directly or indirectly invites or permits without charge any person to use the property for recreational purposes does not thereby... [c]onfer upon such person the legal status of an invitee or licensee to whom a duty of care is owed; or . . . [a]ssume responsibility for or incur liability for any injury to person or property caused by an act of omission of such persons.
(Emphasis supplied.) The statute specifically and unambiguously references “any person” who is not charged a fee to use a landowner’s property for recreational purposes as being such a “person” to whom the landowner does not owe a duty of care. Because the statutory text of OCGA § 51-3-23 is clear and unambiguous, we attribute to the statute its plain meaning of shielding landowners from potential liability to individual persons whom they have invited to use their property for recreational purposes free of charge, “and our search for statutory meaning is at an end.” Deal, supra, 294 Ga. at 173 (1) (a).
Our interpretation of the plain meaning of OCGA § 51-3-23 is not diminished when the statute is considered in the context of the exceptions to the statute set forth in OCGA § 51-3-25. Again, pursuant to OCGA § 51-3-25 (2): “Nothing in this article limits in any way any liability which otherwise exists . . . [f]or injury suffered in any case when the owner of land charges the person or persons who enter or go on the land for the recreational use thereof[.]” (Emphasis supplied.) Read in conjunction with the other provisions of the statute, it is plain that, in any case where the injured party is a person who has been charged a fee to use the landowner’s property for recreational purposes, the landowner would not be immune from potential liability to such paying persons, because the landowner *856only receives the protections ofOCGA § 51-3-23 with respect to those persons who have not been charged a fee to use the property for recreational purposes. This is the case because any individual person who has been or persons who have been charged a fee to use the landowner’s property for recreational purposes obviously could not qualify as “any person [who has been invited] to use the property for recreational purposes” “without charge” and to whom the landowner could not be liable based on the plain language of OCGA § 51-3-23.1
This is also consistent with the stated legislative purpose of the RPA, which “is to encourage owners of land to make land and water areas available to the public for recreational purposes by limiting the owners’ liability toward persons entering thereon for recreational purposes.” (Emphasis supplied.) OCGA § 51-3-20. A landowner’s liability is limited to those injured persons who have paid to use the landowner’s property for recreational purposes, and there is nothing in the natural reading of the plain text of OCGA §§ 51-3-23 and 51-3-25 to suggest that the legislature intended instead to leave in place the potential liability of landowners to persons who have not paid to use an owner’s property for recreational purposes just because the landowner would be potentially liable to others who have paid to use the property for such purposes. Nothing in the RPA requires that all participants in recreational activities on a landowner’s property must enter free of charge for the landowner to enjoy immunity as to any of them. Indeed, providing free admission on a select basis (for example, by inviting special groups such as the Boy Scouts or Girl Scouts, honor roll students, veterans, etc., to events where others have paid to enter) is a common practice that fits within the stated legislative purpose of the RPA “to encourage owners of land to make land and water areas available to the public for recreational purposes” while at the same time limiting the landowner’s potential legal liability to only the “person or persons” who the landowner *857“charges . . . [to] enter or go on the land for the recreational use thereof.” OCGA §§ 51-3-20 and 51-3-25.
Because the injured party in this case was not charged a fee to use the City’s property for recreational purposes, the City was shielded from liability for that party’s injuries as a matter of law by the RPA. Accordingly, the City was entitled to summary judgment in this case, and the Court of Appeals erred in concluding that it was not.

Judgment reversed.


All the Justices concur, except Benham and Hunstein, JJ., who dissent.


 Contrary to the assertions of the dissent, we have done nothing in our ruling today to overrule any of our prior case law. We do not specifically address any of the case law referenced by the dissent because (1) not a single one of those cases involves a scenario where some members of the public were charged a fee to use a landowner’s property for recreational purposes but other injured persons were not, and (2) the plain language of the RPA simply controls here. Deal, supra, 294 Ga. at 173 (1) (a) (“[I]f the statutory text is clear and unambiguous, we attribute to the statute its plain meaning, and our search for statutory meaning is at an end.”) (punctuation omitted). In any event, to adopt the position of the dissent would require us to re write the RPA to insert additional language about how many members of the “general public” must be charged a fee before a landowner would no longer enjoy immunity from liability with respect to someone injured on the property who used the land for recreational purposes but was not charged a fee. This Court is forbidden from engaging in such a task. State v. Fielden, 280 Ga. 444, 448 (629 SE2d 252) (2006) (“[U]nder our system of separation of powers this Court does not have the authority to rewrite statutes.”).